      8:20-cv-03204-HMH       Date Filed 09/08/20    Entry Number 1      Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               ANDERSON DIVISION

                                               )
 David Estling,                                )
                                               )
                      Plaintiff,               )
        v.                                     ) Complaint
                                               )
 GIDB Tiki, LLC d/b/a “Tiki Hut”,              )
                                               )
                      Defendant.               )
                                               )

       Plaintiff, through his attorney, would respectfully show unto this Court as follows:

       1.     Plaintiff was employed by Defendant as a manager.

       2.     GIDB Tiki, LLC is a South Carolina limited liability companies, whose two

principals are residents of South Carolina.

       3.     GIDB Tiki operates the “Tiki Hut” on Lake Keowee in Seneca, SC (Oconee

County).

       4.     This Court has jurisdiction to address Plaintiff’s claims, which arise under

federal law, 28 U.S.C. § 1331; 29 U.S. Code § 216(b). Venue is appropriate because

Plaintiff was employed within the Anderson Division of this District.

       5.     In July, Plaintiff was required to quarantine or isolate and needed leave to

do so because he was in proximity to a person experiencing COVID symptoms for whom

he was helping to care, because he was experiencing COVID related symptoms, because

he tested positive for COVID, and because he was advised to be in quarantine.

       6.     Defendants did not provide Plaintiff with paid leave for the time.



                                              −1−
       8:20-cv-03204-HMH        Date Filed 09/08/20    Entry Number 1     Page 2 of 3




                                       Count I
                             For a First Cause of Action
                      FFCRA/EPSLA – Failure to Provide Pay Leave

       1.       Plaintiff incorporates by reference the foregoing allegations as if set forth

here in full.

       2.       The Families First Coronavirus Response Act (“FFCRA”), Public Law 116-

127 (March 18, 2020) (“FFCRA”) became effective April 1, 2020.

       3.       Sections 5101-11 of the FFCRA consist of the EPSLA.

       4.       The EPSLA requires “paid sick time” of eighty hours for certain pandemic

related reasons, including:

                (1)   is subject to a Federal, State, or local quarantine or isolation
                      order related to COVID-19.

                (2)   The employee has been advised by a health care provider to
                      self-quarantine due to concerns related to COVID-19.

                (3)   The employee is experiencing symptoms of COVID-19 and
                      seeking a medical diagnosis.

                (4)   The employee is caring for an individual who is subject to an
                      order described in paragraph (1) or has been advised as
                      described in paragraph (2)

PL 116-127 § 5102(a)(1)-(4).

       5.       Plaintiff’s need for leave qualifies under the EPSLA.

       6.       Defendant failed to provide 80 hours of paid sick time as required under

EPSLA.

       7.       Defendant never provided Plaintiff any proper notice of his rights under the

EPSLA.



                                             −2−
       8:20-cv-03204-HMH       Date Filed 09/08/20    Entry Number 1      Page 3 of 3




       8.     Plaintiff has specifically requested benefits due under EPSLA, but

Defendant steadfastly refused to provide them.

       9.     Defendant’s refusal to provide paid leave constitutes a willful violation of

Section 6 of the Fair Labor Standards Act (“FLSA”) subject to the penalties in Sections

216 and 217 of the FLSA. P.L. 166-127 § 5105(a)(1)-(2).

       WHEREFORE, Plaintiff requests all relief available at law and equity, including

payments for leave, lost benefits, liquidated damages, attorney fees, costs, and interest

and any other relief identified in 29 U.S.C. § 216(b) and injunctive relief pursuant to id. §

217.

Respectfully submitted this 8th day of September 2020.


                                          s/ Brian P. Murphy
                                          ______________________
                                          Brian P. Murphy, Fed. I.D. No. 6405
                                          Attorney for Plaintiff
Stephenson & Murphy, LLC
207 Whitsett Street
Greenville, SC 29601
Phone: (864) 370-9400
Fax: (864) 240-9292




                                            −3−
